Citation Nr: 0311531	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-12 054 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.

(The issue of entitlement to service connection for bilateral 
knee disabilities will be the subject of a later decision by 
the Board.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to May 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video hearing that was conducted on February 
6, 2003.  A copy of the transcript of that hearing has been 
associated with the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral knee 
disabilities pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  The Board notes 
that its authority to decide cases based on evidence it has 
developed has been overturned (unless the veteran has waived 
RO consideration of the evidence).  See, DAV v. Sec'y of 
Veterans Affairs, No 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  The Court did not, 
however, invalidate the Board's authority to develop 
evidence.  See, VAOPGCPREC 1-2003 (May 21, 2003) on the 
impact of DAV v. Sec'y of Veterans Affairs.  Therefore, the 
Board will proceed with development relating to the issue of 
service connection for bilateral knee disabilities.




FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for a low back 
disability has been obtained by the RO.

2.  The veteran's low back disability is shown to be causally 
related to service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of service connection for a low 
back disability, the Board finds that no undue prejudice to 
the appellant is evident by a disposition by the Board 
herein, as the grant of his claim of service connection for a 
low back disability is a complete grant of the benefits 
sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).

II.  Service connection for a low back disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to grant service connection, it is required that the 
evidence shows the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service records reveal that the veteran's 
primary specialty was of an aircrew passenger service 
specialist and that his military education included two weeks 
of aircraft loadmaster helper instruction.  His service 
medical records show that he complained of low back pain, 
radiating to his anus and thighs, on examination in March 
2000.  The doctor who performed that examination in service, 
Dr. Dunn, later submitted a letter dated in July 2002 stating 
that the veteran's symptoms were consistent with a spinal 
radiculopathy.

The veteran underwent a VA examination in April 2001, at 
which time he complained of pain and spasms in his back.  The 
pain was worsened by bending, lifting, or sitting for long 
periods of time.  According to the veteran, his work as a 
military flight attendant and baggage loader had required him 
to load heavy bags on 757s for the past three-and-a-half 
years.  These activities had resulted in severe back spasms, 
pain, weakness, fatigue, and lack of endurance in the lower 
back.  The examination revealed a moderate degree of muscle 
spasm in the erector spinae muscles of the back surrounding 
the L3 to L5 area.  Flexion and extension of the lumbar spine 
were limited to 50 and 35 degrees, respectively.  The 
examiner furnished a diagnosis of low back strain with muscle 
spasms.

Treatment notes and statements from the veteran's private 
chiropractor also indicate his opinion that the veteran's low 
back disability is "a direct result from [his] military 
duties."
 
At the February 2003 video hearing, the veteran stated that, 
for a period of about three-and-a-half years, he worked as a 
Presidential flight attendant at Andrews Air Force Base, and 
that this particular occupation required him to load very 
heavy crates and other baggage containing food, ammunitions, 
and weapons aboard airplanes, which involved a lot of 
lifting, twisting, and turning, most often in very awkward 
(bent over) positions.  Usually, the loading would have to be 
made pretty quickly due to the sensitivity of the missions.  
The veteran stated that, since starting performing these 
duties, he had suffered from pain, spasms, and other 
symptomatology in his lower back, that he had received 
treatment for his low back pain during service in March 2000, 
and that he currently had a diagnosis of a low back 
disability, and medical opinions linking his current 
disability to service.

The Board finds that the veteran has presented credible 
testimony in support of his appeal, and competent and 
credible evidence that links his current low back disability 
to service.  The service medical records do show a history of 
low back pain, his service records confirm his military 
specialty, and the April 2001 VA examination found evidence 
of a current disability.  The veteran's history and the 
opinion from his chiropractor suggest a link to service.  The 
Board notes that the veteran testified that his low back pain 
began in service.  Taking all the evidence into account, and 
resolving any reasonable doubt in favor of the veteran, it is 
the Board's finding that the veteran's low back disability is 
shown to be causally related to service.   Accordingly, the 
Board concludes that the veteran's low back disability was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002). 


ORDER

Service connection for a low back disability is granted.



	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

